DETAILED ACTION
Response to Amendment
Applicant's AFCP amendment filed 08/23/2021 is being considered under the rules for the AFCP program as it a proper amendment for the program.  
The amendment is being entered as it overcome issues and in combination with the interview of 09/07/2021 leads to an allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Blessent on 09/07/2021.
The application has been amended as follows: 

	In claim 36 on line 4, please delete “that is distinct from the material” and insert “wherein the food-grade color developer comprises carnuba wax combined with coconut oil or glycerol monostearate wax” in its place
	In claim 45 on line 1, please delete “44” and insert “36”
	
	Please cancel claims 41-44 and 46-48.

Allowable Subject Matter
Claims 36, 38-40, 45, and 48-54 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method for making an edible color change composition by combining a color former with one of a food additive or a flavorant and a food-grade color developer comprising “carnuba wax combined with coconut oil or glycerol monostearate wax” in combination with the rest of the limitations claimed.  The closest prior art Morishita et al. (4520376) does not teach or suggest these combination of materials in an edible color change composition; further, there is no rationale save improper hindsight to have made such a composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796